Citation Nr: 1532181	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  10-13 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial compensable evaluation for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant's representative


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran had active service from July 1959 to July 1963.

This case comes before the Board of Veterans' Appeals (Board) on appeal a March 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran was scheduled for a videoconference hearing in November 2010, but was not able to attend.  His representative offered testimony in his place and good cause for appearing without the Veteran was provided.  A transcript of the testimony offered at the hearing has been associated with the record.  


FINDINGS OF FACT

Throughout the applicable period, the Veteran has had hearing loss in the right ear with a Numeric Designation of II and hearing loss in the left ear with a Numeric Designation of II, at worst.


CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral hearing loss disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1-4.16, 4.85, Diagnostic Code 6100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also address the rating criteria and effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by a letter dated in November 2008.

Moreover, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  VA has obtained the Veteran's service records and VA records, assisted the Veteran in obtaining evidence, afforded the Veteran physical examinations, obtained medical opinions as to the severity of his disabilities, and afforded the Veteran the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.

The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate.  They are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints, symptoms and history.  As the examination reports ultimately provide sufficient information such that the Board can render an informed determination, they are adequate.  Accordingly, VA's duty to assist with respect to obtaining a VA examination with respect to the issue addressed in this decision has been met.  38 C.F.R. § 3.159(c)(4).

Following the Board's last remand, the Veteran was scheduled for a VA examination, but failed to report.  In a March 2015 supplemental statement of the case, the Appeals Management Center advised the Veteran that he had failed to report for a scheduled VA examination and that evidence material to the outcome of his appeal could not be considered.  There is no indication that the Veteran has requested that this examination be rescheduled nor has he offered an explanation for his failure to appear.  Following the issuance of the SSOC, the Veteran's representative submitted a waiver of the 30-day waiting period and requested that the appeal be forwarded to the Board immediately.  As such, no further action in this regard is warranted. 

When this matter was last before the Board, the Board remanded the matter to advise the Veteran that VA was unable to obtain audiometrics from the Mountain Home VA Medical Center (VAMC) dated January 31, 2002, and February 5, 2009.  See 38 C.F.R. § 3.159(e).  VAMC Mountain Home has indicated that these records are not within its custody.  38 C.F.R. § 3.159(c)(2).  In July 2014, a medical center representative indicated that the information sent was all the information they had.  In August 2014, another medical center representative indicated that a massive search was made and they were unable to locate the records.  As such, the Board finds that further efforts to obtain the records would be futile.  The Veteran was informed by way of a February 2015 letter that the audiogram results were unavailable and that he should submit those records if in his possession or advise VA of the possible location of the records, and that a VA examination would be scheduled for him.  The Veteran has not offered these records, or indicated that he may have them in his possession.  As such, no further development is necessary in this regard.  

With respect to the Board hearing, the United States Court of Appeals for Veterans Claims (Court) held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

Here, during the November 2010 hearing, the VLJ enumerated the issue on appeal.  The VLJ obtained testimony from the Veteran's representative as the Veteran was unable to attend.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim.

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  Separate rating codes identify the various disabilities. 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.  The VA schedule of ratings will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides that, in exceptional circumstances, where the schedular evaluations are found to be inadequate, the veteran may be awarded a rating higher than that encompassed by the schedular criteria.  According to the regulation, an extraschedular disability rating is warranted upon a finding that "the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards."  Id.

An appeal from the initial assignment of a disability rating requires consideration of the entire time period involved, and contemplates "staged ratings" where warranted. See Fenderson v. West, 12 Vet. App. 119 (1999).  As this case involves the appeal from an initial grant of service connection, the regulations providing for an effective date up to 1 year prior in the case of a claim for increased compensation of an already service-connected disability are not for application.  38 C.F.R. § 3.400(o)(2); Id.

Evaluations of hearing impairment range from zero to 100 percent based on organic impairment of hearing acuity.  Auditory acuity is gauged by examining the results of controlled speech discrimination tests, together with the results of puretone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  To evaluate the degree of disability, the rating schedule establishes 11 auditory acuity levels ranging from level I, for essentially normal acuity, through level XI, for profound deafness.  Tables V, VIa and VII are used to calculate the rating to be assigned. 38 C.F.R. § 4.85.  Under 38 C.F.R. § 4.86, when the puretone threshold at each of the four specified frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral. 38 C.F.R. § 4.86(a).  Additionally, when the puretone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral. Thereafter, that numeral will be elevated to the next higher Roman numeral.  38 C.F.R. § 4.86(b).
Of record is a charted audiogram dated in September 2008.  Although the Board has not attempted to interpret the audiogram, as discussed below, the audiogram is unreliable for VA disability evaluation purposes.  See 38 C.F.R. § 4.85 (2014) (requiring that an examination for hearing impairment for VA purposes be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and pure tone audiometry test).

Shortly after he filed his claim in October 2008, the Veteran was afforded a VA examination in January 2009.  On VA audiological testing pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
35
50
65
LEFT
20
20
30
35
35

Pure tone averages were 43.75 for the right ear and 30 for the left ear.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 100 percent in the left ear.  

In June 2012, the Veteran was afforded another VA examination.  On VA audiological testing pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
40
55
70
LEFT
15
25
30
40
50

Pure tone averages were 49 for the right ear and 36 for the left ear.  Speech audiometry revealed speech recognition ability of 84 percent in the right ear and of 88 percent in the left ear.  

Also of record is a June 2012 VA Compensation and Pension (C&P)Administrative Note.  The note refers to a September 2008 charted audiogram from the Mountain Home VAMC.  The C&P note reflects that a VA audiologist reviewed the September 2008 audiogram and found that the audiogram was invalid for rating purposes because it was a diagnostic hearing exam and not completed by a licensed audiologist, but rather a supervised student.  The note further discloses that the VA audiologist remarked that the diagnostic examination was not conducted in accordance with the VHA Handbook, and that the speech discrimination testing was not performed using a Maryland CNC word list.  See 38 C.F.R. § 4.85.  As the results do not meet the requirements set forth in 38 C.F.R. § 4.85, the Board cannot consider the results in deciding the claim. 

In May 2013, the Veteran was afforded another VA examination.  On VA audiological testing pure tone thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
35
55
65
LEFT
15
35
30
50
50

Pure tone averages were 45 for the right ear and 41 for the left ear.  Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 88 percent in the left ear.  

Applying the audiometric values to the rating criteria results in a numeric designation of Level II in the right ear and Level II in the left ear, at worst.  This results in a noncompensable (zero percent) disability evaluation under Table VII.  The audiometrics do not demonstrate exceptional patterns of hearing impairment requiring consideration under 38 C.F.R. § 4.86.  This has been true throughout the course of the present claim and appeal.  Fenderson, supra.  Thus, entitlement to an initial compensable evaluation for bilateral hearing loss disability must be denied. 

In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court noted that VA had revised its hearing examination worksheets to include the effect of a Veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10.  The Court also noted, however, that even if an audiologist's description of the functional effects of the Veteran's hearing loss disability was somehow defective, the Veteran bore the burden of demonstrating any prejudice caused by a deficiency in the examination.

During examination, the Veteran reported that he had significant difficulty hearing in crowds and when there was background noise.  He also reported in a July 2012 statement that his hearing loss was severe and caused him trouble in everyday life.  The Veteran has not reported to VA that there was any prejudice caused by any deficiency in the VA examination.  

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation is inadequate.  The Board finds that a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology. Difficulty hearing is specifically contemplated by the rating criteria for hearing loss.  Higher evaluations remain available.  Accordingly, the criteria reasonably describe the severity of the Veteran's service-connected disability.
The Board notes that the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability. In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86. In this regard, the rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).

Accordingly, the Board finds that the rating criteria adequately contemplate the Veteran's difficulty hearing, and that a remand to the RO for referral of this issue to the VA Central Office for consideration of an extraschedular evaluation is not warranted.

In short, there is nothing in the record to indicate that the service-connected bilateral hearing loss presents an unusual disability picture so as to warrant consideration of an extraschedular evaluation.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

The Board has also considered whether staged ratings are necessary during the appeal period. However, based on the facts found, the current noncompensable rating is appropriate for the entire period.  See Fenderson v. West, supra.


ORDER

Entitlement to an initial compensable evaluation for bilateral hearing loss disability is denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


